DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 4, 6-10, 12-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al. 9,039,854.
In regard to claim 1, Ferrari et al. discloses a method of joining two tubular elements comprising:	
inserting an end portion of a first tubular element 2 into an end portion of a second tubular element 1, the end portion of the second tubular element adapted to receive such insertion, wherein the first tubular element comprises a ring of uncured adhesive 5 proximate to its inserted end portion, the uncured adhesive being non-flowable at ambient temperatures;
heating the end portion of the first tubular element including the ring of uncured adhesive and the end portion of the second tubular element, to a first temperature sufficient for ring of uncured adhesive to become flowable and spread into radial clearances between the end portions of the first and second tubular elements;
orienting the first tubular element relative to the second tubular element, so as to allow gravity to pull the uncured adhesive into the radial clearances (see the orientation of pipes 1 and 3 in fig. 1); and 
holding the end portion of the first tubular element and the end portion of the second tubular element, at a curing temperature for a length of time sufficient for the uncured adhesive to cure.
In regard to claim 2, wherein the first temperature is the same as the curing temperature.
In regard to claim 4, wherein the inserted first tubular element and the second tubular element have contact surfaces facing one another, and wherein gaps between the contact surfaces comprise radial clearances (see col. 6, lines 7-15).
In regard to claim 6, wherein the uncured adhesive is pulled into the radial clearances by capillary action (col. 6, line 40).
In regard to claim 7, wherein the uncured adhesive comprises an epoxy.
In regard to claim 8, wherein the epoxy comprises:
at least one polyepoxide resin; and
at least one curing agent (see col. 7, lines 14-24).
In regard to claim 9, wherein the epoxy further comprises:
a toughener (see col. 7, lines 25-29).
In regard to claim 10, wherein the uncured adhesive is non-flowable at ambient temperatures (see col. 3, lines 1-3).
In regard to claim 12, wherein the length of time sufficient for the uncured adhesive to cure comprises less than 30 minutes (see col. 5, line 23).
In regard to claim 13, wherein the first tubular element and the second tubular element comprise metals (see col. 3, lines 34-38).
In regard to claim 14, wherein the first tubular element or the second tubular element comprise copper (see col. 3, lines 34-38).
In regard to claim 15, wherein the first tubular element or the second tubular element comprise aluminum (see col. 3, lines 34-38).
In regard to claim 16, wherein one of the tubular elements comprise copper, and the other tubular element comprises aluminum (see col. 3, lines 34-38).
In regard to claim 18, Ferrari et al. 9,039,854 discloses a tubular assembly comprising: a first tubular element 3 having a first end; a ring of uncured adhesive 5 circumscribing a portion of the first tubular element in a location proximate the first end, the uncured adhesive comprising:
at least one polyepoxide resin
at least one curing agent (see col. 7, lines 14-24); and
a second tubular element 1 having a first end 4, and wherein the first end of the first tubular element extends into the first end of the second tubular element with a radial clearance between the contiguous surfaces of the first and second tubular elements ( see fig. 1);
wherein the uncured adhesive of the tubular assembly becomes flowable upon reaching a first temperature (50 degrees C),
wherein the first tubular element is oriented relative to the second tubular element, so as to allow gravity to pull the uncured adhesive into the radial clearances (see fig. 1).
In regard to claim 20, wherein the tubular assembly comprises copper (see col. 3, lines 34-38).
Claim(s)  1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushner et al. 3,937,641.
In regard to claim 1, Kushner et al. discloses a method of joining two tubular elements comprising:	
inserting an end portion of a first tubular element 12 into an end portion of a second tubular element 11, the end portion of the second tubular element adapted to receive such insertion, wherein the first tubular element comprises a ring of uncured adhesive 28 proximate to its inserted end portion, the uncured adhesive being non-flowable at ambient temperatures;
heating the end portion of the first tubular element including the ring of uncured adhesive and the end portion of the second tubular element, to a first temperature (200 to 225 degrees F) sufficient for ring of uncured adhesive to become flowable and spread into radial clearances between the end portions of the first and second tubular elements (see col. 3, lines 1-5);
orienting the first tubular element relative to the second tubular element so as to allow gravity to pull the uncured adhesive into the radial clearances (see orientation in fig. 1); and
holding the end portion of the first tubular element and the end portion of the second tubular element, at a curing temperature (325 to 370 degrees F) for a length of time sufficient for the uncured adhesive to cure.
In regard to claim 3, wherein the first temperature is lower than the curing temperature.
In regard to claim 5, further comprising:
orienting the first tubular element relative to the second tubular element, so as to allow gravity to pull the uncured adhesive into the radial clearances (see col. 3, lines 27-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. 9,039,854.
Ferrari et al. discloses a method of joining two tubular elements as described above and 
also using a variety of epoxy based adhesives, but does not disclose adhesives with the specific working temperature characteristics of that recited by the Applicant.  
	However, it would have been obvious to one of ordinary skill in the art to modify the adhesive of Ferrari et al. to include the epoxy working temperatures recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive.
Applicant argues that Ferrari et al. does not disclose orienting the first tubular element 
relative to the second tubular element so as to allow gravity to pull the uncured adhesive into the radial clearances.  The Examiner disagrees, as fig. 1 of Ferrari et al. discloses that orientation.  Therefore the prior art rejection of Ferrari et al. has been maintained.
	Applicant argues that Kushner et al. teaches away from a ring of uncured adhesive.  The Examiner disagrees, as Kushner et al. discloses an uncured adhesive tape 28 wrapped around the spigot end of the joint to create a ring.  Kushner et al. also discloses the tape as including an epoxy adhesive that is heated, plasticizing the tape so that it spreads into spaces 32.  The adhesive is then cured wherein the curing temperature causes the adhesive to become fluid and flow into receiving area 18 of the joint.  Therefore the prior art rejection of Kushner et al. has been maintained.
	The obviousness rejection in view of Ferrari et al. has been maintain because Ferrari anticipates claim 1 for the reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679